UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53967 GRAHAM ALTERNATIVE INVESTMENT FUND II LLC BLENDED STRATEGIES PORTFOLIO (Exact name of registrant as specified in its charter) Delaware 20-4897149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o GRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203) 899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer ­o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes No x As of July 1, 2013, 748,349.779 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND II LLC BLENDED STRATEGIES PORTFOLIO FORM 10-Q INDEX PART I - Financial Information: Page Number Item 1. Financial Statements: Graham Alternative Investment Fund II LLC Blended Strategies Portfolio Unaudited Consolidated Statements of Financial Condition at June 30, 2013 and December 31, 2012 1 Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 2 Unaudited Consolidated Statements of Changes in Members’ Capital for the six months ended June 30, 2013 and 2012 3 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 4 Notes to Unaudited Consolidated Financial Statements 5 Graham Alternative Investment Trading LLC Statements of Financial Condition at June 30, 2013 (unaudited) and December 31, 2012 (audited) 14 Condensed Schedules of Investments at June 30, 2013 (unaudited) and December 31, 2012 (audited) 15 Unaudited Statements of Operations and Managing Member Allocation for the three and six months ended June 30, 2013 and 2012 16 Unaudited Statements of Changes in Members’ Capital for the six months ended June 30, 2013 and 2012 17 Unaudited Statements of Cash Flows for the six monthsended June 30, 2013 and 2012 18 Notes to Unaudited Financial Statements 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 62 Item 3. Quantitative and Qualitative Disclosures about Market Risk 70 Item 4. Controls and Procedures
